DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 302X, 304X.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of accessory fasteners are configured to affix tubing or wires routed through the respective opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the removable pocket is configured to be affixed between any two adjacent fasteners”.  However, claim 1, on which claim 5 depends, does not require a pocket but rather being configured to receive a pocket.  Accordingly, it is not understood whether what’s claimed is a garment comprising a pocket wherein the pocket is further limited or whether what’s claimed is a garment comprising a first fastener group wherein the first fastener group is further limited by being configured to receive the pocket in a plurality of configurations.  This 35 USC 112 rejection could be overcome by amending the claim to clarify what’s further limited by claim 5.  For the purpose of applying art, the limitation is understood to be met in either case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over [Hunter, US 2008/0312615] in view of [Hudson, US 2013/0167286] and [Burrell, US 2010/0125930].
Hunter teaches (Fig. 9):
A garment (“garment”; para 33), comprising: a first fastener group (see annotated Fig. 9 – a below) comprising one or more fasteners (each of the fastener groups identified is a “fastener strip” thus comprises one or more fasteners), the first fastener group affixed on an interior (“inside torso portion 90”; para 33) of the garment and configured to receive a removable (Abstract) pocket (one of “multiple pouches/pockets 92”; para 33); a second fastener group (see annotated Fig. 9 – a below) comprising one or more fasteners (each of the fastener groups identified is a “fastener strip” thus comprises one or more fasteners), the second fastener group affixed on an interior of the garment (“inside torso portion 90”; para 33) and configured to receive another removable pocket (another of “multiple pouches/pockets 92”; para 33); 

    PNG
    media_image1.png
    676
    964
    media_image1.png
    Greyscale

Although Hunter as embodied in Fig. 9 does not expressly teach the first fastener group and second fastener group configured to receive the same removable pocket, Hunter’s Fig. 9, as well as Fig. 6B, show the pockets to be similarly dimensioned and receiving the plurality of removable pockets in a similar manner (i.e. with top edges of  pockets 10/92 coincident with fastener strips 62/94).  Thus Hunter at least suggests the pockets are self-similar and configured to attach to strips in the same spatial relationship between pocket edge and strip).
However, Hudson teaches (Figs. 4A-4E) a garment comprising a plurality of fastening groups (the rows of “means 32 for securing the pocket”; para 40; refer to Fig. 4A) wherein the plurality of fastener groups is configured to receive the same removable pocket (“pockets 31…are each removably attached to the vest 30A by the means for securing 32”; para 40; “In FIG. 4E…placement of an individual pocket 31 is removably attached to the vest 38 by securing the means for attaching 32A on the pocket 31 directly to the means for attaching 32 on the vest”; para 47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Hunter such that its first and second fastener groups are configured to receive the same removable pocket, as the plurality of fastening groups of Hudson are so configured, in order to yield the predictable result of a garment capable of accommodating a singular pocket on either side of the garment for the purpose of customizing a garment in circumstances wherein a user only desires one pocket on the interior of the garment. 
In adopting the modification above, one would arrive at the limitation the second fastener group affixed on an interior of the garment and configured to receive the removable pocket insofar as the modified garment’s second fastener group is configured to receive the same removable pocket that the first fastener group is configured to receive.

Thus the modified garment meets all the claimed limitations except those pertaining to the pairs of top fasteners; i.e. the modified garment does not expressly teach and a plurality of pairs of top fasteners on a top exterior portion of the garment, each pair of top fasteners configured to open or close a respective opening and provide access to the removable pocket through the respective opening.

However, Burrell teaches (Fig. 18) a shirt comprising a plurality of pairs of top fasteners (one pair of the “closure and opening means” (para 116) is located on the left front of the neck band and extending down the front of the left sleeve as described in para 116, and another pair of the “closure and opening means” (para 116) is located on the right front of the neck band and extending down the front of the right sleeve as described in para 116) on a top (“top”; Abstract; see also Fig. 18) exterior portion (to the extent that Burrell teaches “intermittently spaced detachably fastenable closure means comprises buttons, snaps, zippers, hook and loop patches, zip lock fasteners, magnets, etc. secured to or sewn into or onto the garment's openable and closable seam joining edges” (Abstract), Burrel teaches they are on an exterior portion of the garment) of the garment, each pair of top fasteners configured to open or close (they are part of a closure and opening means) a respective opening (i.e. one on the right side of the garment and another on the left side of the garment) and provide access to the interior of the garment through the respective opening (to the extent that the present specification (paras [0039] –[0040] and drawings (Fig. 3-4) describe the limitation, Burrell teaches the limitation to the extent that Burrell’s pairs are configured to be open in the same manner as shown in Applicant’s Figs. 3-4).
Burrell further teaches the pairs of top fasteners so configured result in a garment wherein “an invalid or an individual is laid onto the garment and the garment is wrapped around the...invalid and is then fastened closed“ (para 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Hunter such that it further comprises the plurality of pairs of top fasteners on a top exterior portion of the garment, each pair of top fasteners configured to open or close a respective opening and provide access to the interior of the garment through the respective opening of Burrell in order to create a garment capable of donning when an individual is laid onto the garment, as taught by Burrell (paras 25).  One would be motivated to adopt the modification insofar as one of ordinary skill would recognize that some “post-operative surgery patient user” (Abstract of Hunter) would have a need to be in a lying position while donning the garment.
In adopting the modification above, one would arrive at each pair of top fasteners configured to open or close a respective opening and provide access to the removable pocket through the respective opening because the modified garment would be so configured insofar as the removable pocket is configured to be disposed on the interior of the garment and each opening would be so configured and consistent with paras [0039] –[0040] and Fig. 3-4 of the present disclosure.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over [Hunter, US 2008/0312615], [Hudson, US 2013/0167286], and [Burrell, US 2010/0125930] as applied to claim 1 above, and further in view of [Ragone, US 4,055,855].
As to claim 2:
Hunter in view of Hudson and Burrell teach the garment of Claim 1, as set forth above.
Hunter does not expressly teach further comprising a plurality of accessory fasteners on a top and back of the garment.
However, Ragone teaches (Figs. 1-2) a plurality of accessory fasteners (one of “cloth straps 30”; col. 1 line 63 and the other of “cloth straps 30”; col. 1 line 63) on a top (insofar as both fasteners 30 are above the center of the garment, wherein the center is around where reference numeral 18 appears in Fig. 2, they are on a top of the garment) and back of a garment (Ragone teaches that in the case of a split sleeve, as would be the case with the modified Hunter owing to the modification taught by Burrell, the fasteners would be “on one slide of the sleeve seam”; col. 1 line 62-63; one of ordinary skill would recognize that each of the fasteners could be on either side of the seam of the modified garment).  Ragone further teaches an “IV tube 38 may be threaded through straps…and secured to the arm of the patient”; col. 2 line 12; refer also to Fig. 1 of Ragone).	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Hunter such that it further comprises the plurality of accessory fasteners of on a top of the garment Ragone in order to permit the securement of an IV tube to the garment for the purpose of subsequent attachment to a patient’s arm, as taught by Ragone (col. 2 line 12).  One would be motivated to adopt the modification insofar as one of ordinary skill would recognize that some “post-operative surgery patient user” (Abstract of Hunter) would have a need to receive an IV and in such a manner that at least a portion of the IV tubing is concealed from an external viewer (support system concealment being a motivation taught by Hunter; para 5).  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in adopting the modification above, disposed each of the accessory fasteners on a top back of the modified garment (i.e. on the back side of the sleeve seam as described in Ragone); one of ordinary skill would recognize that there is a finite number of identified, predictable placement locations of each accessory fastener on either side of the sleeve seam; one of ordinary skill would have a reasonable expectation of success when both fasteners are on the top back of the modified garment.

As to claim 3:
Hunter in view of Hudson, Burrell, and Ragone teach the garment of Claim 2, as set forth above.
The modified Hunter as applied to claim 2 further meets the limitation wherein the plurality of accessory fasteners are configured to affix tubing or wires (as in Fig. 1 of Ragone and in the modification as applied to claim 2 above; refer to above treatment of claim 2) routed through the respective opening (i.e. wherein each respective opening is configured to receive tubing or wires routed therethrough, consistent with paras [0039] –[0040] and Fig. 3-4 of the present disclosure).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over [Hunter, US 2008/0312615], [Hudson, US 2013/0167286], and [Burrell, US 2010/0125930] as applied to claim 1 above, and further in view of [Hamilton, US 2009/0199318].
As to claim 2:
Hunter in view of Hudson and Burrell teach the garment of Claim 1, as set forth above.
Hunter does not expressly teach further comprising a plurality of accessory fasteners on a top and back of the garment.
However, Hamilton teaches (Fig. 2) a plurality of accessory fasteners (“plurality of fasteners 33”; para 18 on a top (insofar as both fasteners 33 are above the center of the garment, wherein the center is around where reference numeral 28 appears in Fig. 2, they are on a top of the garment) and back of a garment (“inner jacket 14”; para 18) (Hamilton as embodied in Fig. 2 doesn’t show the garment wrapped around a body; however, although not expressly to scale fasteners 33 appear as though they are configured to wrap around a body of a wearer in such a way that they are on a back side thereof; moreover, Hamilton teaches “fasteners 33 may be disposed anywhere on the side portions 34 of the inner jacket 14”; para 18.
Hamilton further teaches the plurality of accessory fasteners 33 are configured such that they affix a cape (“outer gown 12”; para 16) (“ fasteners 33 fasten…inner jacket 14 to an interior of the outer gown 12 adjacent. The fasteners 33 are fastened to the outer gown 12 adjacent to the arm openings 16 formed therein”; para 18) and that the cape “may be draped over the child and the breast, thereby covering the child and breast to maintain privacy” (para 19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Hunter such that it further comprises the plurality of accessory fasteners on a top of the garment of Hamilton in order to afford an opportunity to affix a cape appropriate for nursing privacy thereto, as taught by Hamilton (para 19).  One would be motivated to adopt the modification insofar as one of ordinary skill would recognize that some “post-operative surgery patient user” (Abstract of Hunter) would be an individual who’d recently given birth and further be motivated to afford privacy to the wearer (support system concealment being a motivation taught by Hunter; para 5).  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in adopting the modification above, disposed each of the accessory fasteners on a top back of the modified garment (i.e. on the back side of the garment); one of ordinary skill would recognize that there is a finite number of identified, predictable placement locations of each accessory fastener on front or back of the garment; one of ordinary skill would have a reasonable expectation of success when both fasteners are on the top back of the modified garment, particularly in view of Hamilton’s teaching that “fasteners 33 may be disposed anywhere on the side portions 34 of the inner jacket 14”; para 18 of Hamilton.

As to claim 4:
Hunter in view of Hudson, Burrell, and Hamilton teach the garment of Claim 2, as set forth above.
The modified Hunter as applied to claim 2 further meets the limitation wherein the plurality of accessory fasteners are configured to affix a cape to the garment (refer to above treatment of Claim 2, wherein the plurality of accessory fasteners are configured to affix a cape to the garment).

Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Hunter, US 2008/0312615], [Hudson, US 2013/0167286], and [Burrell, US 2010/0125930] as applied to claim 1 above, and further in view of [Behrens, US 2011/0041231].
Hunter in view of Hudson and Burrell teach the garment of Claim 1, as set forth above.
Hunter does not expressly teach the first fastener group includes at least three fasteners arranged horizontally; and the removable pocket is configured to be affixed between any two adjacent fasteners of the first fastener group.
However, Hunter as embodied in Fig. 9 does show two pockets on the first fastener group (refer to annotated Fig. 9 – a as presented in above treatment of claim 1).  Moreover, Hunter further teaches securement of a singular pocket via two fasteners 34, wherein the two fasteners are arranged horizontally (Fig. 3) and configured to engage two fasteners on the 26 pocket (Fig. 2; see also para 25).  Thus a fastener group (as in Fig. 9 of Hunter) comprising at least three fasteners arranged horizontally (two each to accommodate each of the two pockets in Fig. 9) is a teaching within Hunter.
However, Behrens teaches (Fig. 3) a fastener group – detachable pocket combination comprising at least three fasteners (see annotated Fig 3 – a below; the removable pocket is configured to be affixed between any two adjacent fasteners of the first fastener group (“snaps could be used in the present invention to provide the adjustability feature discussed above…four snaps are shown in FIG. 3…adjustability can be created by providing a longer anchored attachment portion 34 than is required by the pocket attachment portion 36”; para 24; see also “detachable pockets 16 and loops 14 snap into place…patient can adjust the placement of the pocket 16…along the row of snaps to accommodate the patient's body shape and preference”; para 17).

    PNG
    media_image2.png
    468
    1143
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Hunter such that its first fastener group includes at least three fasteners; and the removable pocket is configured to be affixed between any two adjacent fasteners of the first fastener group, as in Behrens, in order to afford a wearer an opportunity to customize the location of the pocket along the fastener group, as taught by Behrens (paras 17 and 24).  In adopting the modification above, the modified garment meets the limitation the at least three fasteners arranged horizontally insofar as the first fastener group of Hunter is already arranged horizontally (as in Fig. 9 of Hunter); accordingly, the modification taught by Behrens and applied above is the disposal of the at least three fasteners along the horizontal first fastener group.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/SALLY HADEN/               Primary Examiner, Art Unit 3732